Citation Nr: 0406550	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  99-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for back disability, 
asserted as secondary to service-connected residuals of 
pilonidal cystectomy.

2.  Entitlement to an increased rating for residuals of 
pilonidal cystectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  In the June 1998 rating 
action, the RO denied the veteran's claim of entitlement to 
an increased rating for his residuals of pilonidal 
cystectomy.  In the latter rating decision, the RO denied 
service connection for back disability, which the veteran 
asserted as secondary to his service-connected residuals of 
pilonidal cystectomy.  The veteran perfected a timely appeal 
of these determinations to the Board.

The Board notes that in an August 1999 rating decision, the 
RO denied service connection for back disability on the basis 
that the claim was not well grounded under the law then in 
effect.  As the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) observed in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334  (Fed. Cir. 2003), pursuant to Section 7 of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), if a claim that was 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, is reconsidered de novo in light of the 
enactment of the VCAA, the claim is readjudicated "as if the 
denial or dismissal had not been made."  Id. at 1343-44.  
Accordingly, the appeal of his back disability claim stems 
from the August 2002 rating decision, from which the veteran 
perfected an appeal.


FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities in 
effect when the veteran filed his claim for an increased 
rating, nor the revised criteria which became effective 
August 30, 2002, are more favorable to the veteran's claim.

2.  The residuals of pilonidal cystectomy consist of a tender 
superficial scar that is adherent and productive of pain on 
objective demonstration, but is not disfiguring, poorly 
nourished, unstable or ulcerated, and does not result in any 
limitation of function.

3.  The medical evidence shows that the veteran's superficial 
scar does not approximate, or more nearly approximate, 
covering an area exceeding 12 square inches (77 square 
centimeters).

4.  The medical evidence shows that the veteran's back 
disability was not present in service or until many years 
thereafter and it is not related to service or to an incident 
of service origin, including his service-connected residuals 
of pilonidal cystectomy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of pilonidal cystectomy have not been met.  
38 U.S.C.A. §§ 110, 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.951, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7801-05 (2001, 2003).

2.  Back disability was not incurred in or aggravated by 
service, nor is it due to or the proximate result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's claims of entitlement to an increased 
rating for residuals of pilonidal cystectomy and to service 
connection for back disability, and that the requirements of 
the VCAA have been satisfied.

In June 1998 and July  2002, the veteran was afforded VA 
examinations to determine the nature, extent and severity of 
his residuals of pilonidal cystectomy.  In addition, in the 
July 2002 VA spine examination report, the examiner discussed 
the nature and extent of his back disability offered an 
opinion as to the etiology of this condition, to specifically 
include whether it was at least as likely as not related to 
the veteran's service-connected residuals of pilonidal 
cystectomy.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  He and his representative have been provided with 
Statements of the Case (SOCs) and a Supplemental statement of 
the Case (SSOC) that discuss the pertinent evidence, and the 
laws and regulations related to the claim, and essentially 
notify them of the evidence needed by the veteran to prevail 
on the claims.  In a June 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

The Board notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), the Court recently held that 
a VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id., slip op at 16-17.

With respect to his residuals of pilonidal cystectomy claim, 
the veteran filed this claim at the RO in December 1997, and 
following the RO's June 1998 denial of entitlement to an 
increased rating, on November 9, 2000, the VCAA was enacted.  
In June 2002, the Court issued its decision in Quartuccio, 
and that same month, the RO promptly advised the veteran of 
the information and evidence not of record that was necessary 
to substantiate his claim for a higher rating.  In the 
discussion contained in that letter, the veteran was 
effectively furnished notice of the types of evidence that he 
needed to send to VA in order to substantiate his claim, as 
well as the types of evidence VA would assist in obtaining.  
In addition, the veteran was informed of his responsibility 
to identify, or to submit directly to VA, medical evidence 
showing a worsening of the service-connected condition.  

Further, the Board observes that the RO specifically informed 
him that he could cite or submit records of his treatment, 
and that if necessary, it would schedule him for another VA 
examination, which as noted above was conducted in August 
2002.  The RO also advised him that he could submit 
statements drafted by others that described his service-
connected residuals of pilonidal cystectomy, to include the 
symptoms of that condition.  Furthermore, RO requested that 
the veteran provide it with or identify any (and all) 
additional evidence that could help substantiate his claim, 
including complete authorizations to obtain private medical 
evidence.  

Thus, given the particular fact that the June 1998 appealed 
rating decision predated the enactment of the VCAA, as well 
as the court's decision in Quartuccio, the Board finds that 
any defect in the timing of the provision of notice was 
properly cured when the RO furnished the veteran the VCAA 
letter in June 2002, with subsequent re-adjudication of his 
claim in November 2002 in response to the VCAA.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the above reasons, the Board finds that the RO's notice 
in June 2002 substantially complies with the specificity 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles (identifying the 
document that satisfies VCAA notice); and, Pelegrini 
(preadjudicatory VCAA notice and the content of the notice 
requirement).

As to his back disability claim, as noted in the 
introduction, in August 1999, the RO initially denied the 
veteran's claim on the basis that the claim was not well 
grounded, i.e., not plausible, under the law then in effect.  
Further, as the Federal Circuit noted in Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, pursuant to 
Section 7 of the VCAA, where, as here, a claim that was 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, and it is subsequently reconsidered de novo 
in light of the Act, the claim is readjudicated "as if the 
denial or dismissal had not been made," i.e., it is as if 
the August 1999 rating decision had not been made.  Id. at 
1343-44.  Thus, as a matter of law, because the RO's August 
1999 determination has been effectively erased, the June 2002 
VCAA letter, which it sent him the same month as the Court 
issued its decision in Quartuccio, predated the RO's August 
2002 adverse de novo determination, from which the veteran 
perfected an appeal.

In addition, in the discussion contained in the June 2002 
letter, the veteran was effectively furnished notice of the 
types of evidence that he needed to send to VA in order to 
substantiate his claim, as well as the types of evidence VA 
would assist in obtaining.  The veteran was also informed of 
his responsibility to identify, or to submit directly to VA, 
medical evidence showing a current disability and a link 
between the claimed disability and service.  In doing so, the 
RO specifically advised him that he should submit medical 
evidence showing that his back disability was aggravated or 
accelerated due to his residuals of pilonidal cystectomy.  
The RO further indicated that it might be necessary to 
schedule him for a VA examination, which as discussed above 
was conducted in August 2002.  The RO also advised him that 
he could submit statements drafted by others, and requested 
that the veteran provide it with or identify any (and all) 
additional evidence that could help substantiate his claim, 
including complete authorizations to obtain private medical 
evidence.  Moreover, the RO in essence requested that the 
veteran provide it with or identify any (and all) additional 
evidence that could help substantiate his claim, including 
complete authorizations to obtain private medical evidence, 
and listed the evidence it had already obtained with respect 
to this matter.

Thus, as with the veteran's residuals of pilonidal cystectomy 
claim, the Board finds that the RO's notice in June 2002 
substantially complies with the specificity requirements of 
Quartuccio (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles (identifying the document that satisfies 
VCAA notice); and, Pelegrini (preadjudicatory VCAA notice and 
the content of the notice requirement).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Background

The service medical records show that the veteran was treated 
on several occasions for a pilonidal cyst.  These records, 
however, are negative for complaint or treatment of any back 
problems, which as will be discussed below, the veteran 
acknowledges.  In a January 1964 rating decision, the RO 
granted service connection for the post-operative residuals 
of recurrent pilonidal cyst and assigned the current 10 
percent rating under Diagnostic Code 7803, effective November 
6, 1963.  

In December 1997, the veteran filed an informal claim seeking 
an increased rating for his residuals of pilonidal 
cystectomy.  In support of this claim, he asserted that a 
higher rating was warranted because the disability had 
worsened in the past few years and was productive of 
increased pain while sitting.  In addition, he requested that 
he be afforded a formal VA examination.

In compliance with the veteran's request, in January 1998, he 
was afforded a formal VA scars examination.  At the outset of 
the report, the examiner noted the history of the veteran's 
pilonidal cyst condition.  The veteran indicated that he was 
unable to sit straight because of pain stemming from the 
service-connected disability.  

The examination revealed that the veteran had a six 
centimeter curvilinear, depressed surgical scar that was 
approximately two and one-half centimeters wide.  The veteran 
stated it was tender, and the examiner reported that there 
was no redness and no tender spot, but that he had 
generalized tenderness.  The examination also disclosed that 
the scar was adherent to the tissue below and had a rough 
texture, but was not manifested by either ulceration or a 
breakdown of skin.  In addition, the examiner stated that the 
scar was not disfiguring and was not productive of limitation 
of motion.  Further, he indicated that the scar was pale and 
depressed, and described the extent of underlying tissue loss 
as minimal, with no inflammation, edema or keloid formation.  
The examiner diagnosed the veteran as having "pilonidal cyst 
scar resultant from four times surgery, dry and tender to the 
touch."

In February 1998, the veteran submitted a January 1998 report 
prepared by his internist, Dr. Howard Citrin.  Dr. Citrin 
indicated that he had treated the veteran for many years and 
that the veteran had informed him that during his period of 
service he had surgery for pilonidal cyst.  The examiner 
added that, "on occasion," the veteran had complained of 
having discomfort in the left buttock in the area of the 
post-surgical pilonidal cyst scar.  Dr. Citrin further 
reported that the discomfort had recently increased and the 
veteran found sitting uncomfortable because he was forced to 
sit with most of his weight on his right side.

Based on the above, in a June 1998 rating decision, the RO 
denied the veteran's claim seeking a higher rating for his 
residuals of pilonidal cystectomy.  In doing so, the RO 
concluded that the condition did not present an exceptional 
or unusual disability picture warranting extraschedular 
consideration.

In a July 1998 statement, the veteran expressed his 
disagreement with the RO's denial of his residuals of 
pilonidal cystectomy claim; he also asserted an informal 
claim of service connection for back disability, which he 
maintained developed as secondary to the service-connected 
pilonidal cyst condition.

In a November 1998 statement, the veteran reiterated that his 
residuals of pilonidal cystectomy warranted an increased 
rating because it was painful for him to sit, and reported 
that, due to the disability, he was at risk of developing 
infections.  In addition, he essentially contended that his 
back disability claim was plausibly secondary to his service-
connected pilonidal cyst condition.

In an August 1999 rating decision, the RO denied service 
connection for back disability on the basis that the claim 
was not well grounded because there was no medical evidence 
showing that the back disability was caused by the veteran's 
pilonidal cyst condition.

As discussed in detail above, in June 2002, the veteran sent 
the veteran a VCAA letter that complied with VA's duties to 
notify and assist him in the development of his pilonidal 
cyst condition and back disability claims.

In July 2002, the veteran was afforded a formal VA spine 
examination.  At the outset of the examination report, the 
examiner noted that he had reviewed the veteran's medical 
records with the chief of orthopedics department at that VA 
medical facility.  In addition, it reflects that the veteran 
reiterated that he suffered from back pain that he attributed 
to his pilonidal cyst condition; he explained that he had to 
slouch from side to side due to the hypersensitivity of his 
surgical scars.  The veteran also stated that the pain had 
worsened over time, and he rated it as a "three" on a scale 
of one to ten.  He reported that he treated the condition 
with Anacin and Tylenol on an as-needed basis for pain 
relief.

During the examination, the veteran indicated that the pain 
was confined to his low back and he denied having any 
radicular symptoms, numbness or paresthesias.  He also denied 
having either bladder or bowel incontinence.  Further, the 
veteran reported that he had back pain when walking, which he 
reported he did for approximately one and one-half miles each 
day.  The examiner commented that examination did not show 
that the veteran had any signs of cauda equina syndrome.

The veteran further reported that he underwent an MRI in May 
2000 to access his back condition and had a cortisone trigger 
injection because his back pain "was a fifteen on a scale of 
one to ten."  He also stated that he went to physical 
therapy and used a TENS unit to treat the pain.

The examination revealed that the veteran had slight 
tenderness over the scar from the pilonidal surgery, with a 
slightly increased lumbar lordosis.  His gait was 
normopropulsive and tandem with normal cadence, and he was 
able to transfer from the examination table unassisted.  The 
examiner further reported that the veteran had no gross 
muscular atrophy or spasm of the lumbar spine.  

The examiner stated that the May 2000 MRI disclosed that the 
veteran had multi-level degenerative disc disease with 
degenerative changes at the facet joints at multiple levels 
and neural foraminal narrowing at multiple levels with 
reported spinal stenosis.  The examiner diagnosed the veteran 
as having chronic low back pain with multi-level degenerative 
disc disease, facet degenerative joint disease at multiple 
levels and neural foraminal narrowing, as well as status post 
pilonidal cyst excision.  With respect to the etiology of the 
veteran's back disability, he opined that, after consulting 
with the chief of orthopedics department, they agreed that it 
was less likely than not related to his pilonidal cyst 
condition; instead, they concluded that it was more likely 
due to age-related degenerative changes.

That same day, the veteran was also afforded a VA scars 
examination.  At the outset of the report, the examiner 
discussed the history of the veteran's pilonidal cyst 
condition and noted the veteran's complaint that when he sits 
he has to shift from his left to his right side every few 
minutes because of the "sensitivity" he has "in that 
area."  The veteran stated that he has to sit on a cushion 
when he drives because of this problem.

The examination revealed that the veteran had a five-
centimeter linear scar that had some superficial tenderness 
at its base and end.  There were no signs of adherence, 
ulceration or breakdown of the skin, underlying tissue loss, 
depression of the skin, inflammation, edema or keloid 
formation, and the texture was normal.  The examiner reported 
that the color of the scar was the same as his skin and there 
was no sign of disfigurement.  The examination further 
disclosed that the veteran had no limitation of function 
secondary to the scar.  The diagnosis was five centimeter 
linear scar with superficial tenderness.

Based on the findings and conclusions contained in the July 
2002 VA examination reports, in an August 2002 rating 
decision, the RO confirmed and continued the denial of the 
veteran's increased rating claim, and denied the veteran's 
back disability claim de novo in light of the VCAA.  

Thereafter, in the November 2002 SSOC, the RO noted that VA 
had amended the criteria for evaluating skin disabilities, 
including scars, effective August 30, 2002, and confirmed and 
continued the denial of the veteran's residuals of pilonidal 
cystectomy claim after considering both the former and the 
revised criteria.

In response, in an undated statement received at the RO in 
November 2002, the veteran acknowledged that he never 
complained of having back problems during service "because 
it was fine."  He reiterated, however, that because he had 
to adjust his sitting position due to pain stemming from his 
pilonidal cyst condition, he developed low back pain and thus 
service connection was warranted for back disability on a 
secondary basis.

Finally, in March, July and September 2003 written argument, 
the veteran's representative echoed the veteran's contentions 
that an increased rating was warranted for his residuals of 
pilonidal cystectomy and that service connection was 
appropriate for back disability on a secondary basis because 
it was caused or aggravated by his service-connected 
pilonidal cyst condition.

III.  Analysis

A.  Entitlement to an increased rating for residuals of 
pilonidal cystectomy

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

As noted above, effective August 30, 2002, VA amended the 
rating schedule for evaluating skin disabilities, including 
scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  Where laws or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  In the November 2002 
SSOC, the RO considered both the former and the revised 
criteria, and accordingly, the Board will do likewise since 
there is no prejudice to the veteran.  

Following a careful review of the medical and lay evidence, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's residuals of pilonidal 
cystectomy warrants an increased rating under either the 
former or the revised criteria.  The Board notes that the 10 
percent evaluation for residuals of pilonidal cystectomy has 
been in effect for more than 30 years and is protected.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2003).  

The veteran's residuals of pilonidal cystectomy have been 
evaluated as 10 percent disabling under former Diagnostic 
Code 7803, which provide for a maximum 10 percent evaluation 
for a superficial scar that was poorly nourished, with 
repeated ulcerations.  Further, under former Diagnostic Code 
7804, a maximum 10 percent evaluation was warranted for a 
superficial scar that is tender and painful on objective 
demonstration.  Finally, former Diagnostic Code 7805 provided 
that the disability was to be rated based upon the limitation 
of function of the part affected; however, because the scar 
has been shown to result in no limitation of function or 
motion, a higher rating under this former code is not 
warranted.  As such, there is no basis for an evaluation in 
excess of 10 percent under the former rating criteria.

The Board finds that the veteran's residuals of pilonidal 
cystectomy is now most appropriate evaluated under revised 
Diagnostic Code 7804, which provides for a maximum 10 percent 
evaluation for a superficial scar that is tender and painful 
on examination, which his was when evaluated in January 1998 
and July 2002.  

The veteran's scars could also be evaluated under revised 
Diagnostic Code 7802; however, that code requires that for 
scars other than on the head, face, or neck, that are 
superficial and that do not cause limited motion, a 10 
percent rating is warranted only if they measure an area or 
areas of 144 square inches (929 sq. cm.).  As such, because 
the veteran's scar does not even satisfy the criteria for a 
10 percent rating under this code, a higher rating is not 
warranted.  In any event, the 10 percent evaluation is the 
maximum one available under that code.  Further, a higher 
rating under Diagnostic Code 7805 is not warranted because as 
discussed above the scar has been shown to result in no 
limitation of motion.  Finally, because the scar is not 
unstable, evaluation under new Diagnostic Code 7803 is not 
appropriate.  Finally, because the scars are superficial, a 
higher rating under Diagnostic Code 7801 is not appropriate.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extraschedular basis.  
In this regard, the Board notes that there is no showing that 
the disability under consideration has resulted in marked 
interference with employment i.e., beyond that contemplated 
in the assigned 10 percent evaluation.  In addition, there is 
no showing that the veteran's residuals of pilonidal 
cystectomy have necessitated frequent, or indeed any, periods 
of hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to service connection for back disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the medical and lay 
evidence.  Because the veteran acknowledges that he had no 
back problems in service, the service medical record are 
negative for any complaint or treatment for back problems, 
and the veteran asserts that service connection is warranted 
solely because his back disability was caused or aggravated 
by his service-connected residuals of pilonidal cystectomy, 
the Board will focus its discussion on the evidence that 
relates to that issue.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

In July 2002, the veteran was afforded a formal VA spine 
examination specifically to determine whether he had a back 
disability, and if so, whether it was related to his service-
connected pilonidal cyst condition.  In the examination 
report, the examiner diagnosed the veteran as having chronic 
low back pain with multi-level degenerative disc disease, 
facet degenerative joint disease at multiple levels and 
neural foraminal narrowing, as well as status post pilonidal 
cyst excision.  Significantly, with respect to the etiology 
of the veteran's back disability, he opined that, after 
consulting with the chief of orthopedics department, both 
concluded that it was less likely than not related to his 
pilonidal cyst condition, but instead was more likely due to 
age-related degenerative changes.

In light of the foregoing, the Board must deny this claim.  
In reaching this determination, the Board notes that as lay 
person, although the veteran competent to describe symptoms 
that he may have observed, i.e., his back pain, see Charles 
v. Principi, 16 Vet. App. at 374, he is not competent to 
render medical diagnoses or to establish an etiological 
relationship merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and in light of the July 2002 VA examiner's opinion, which 
was offered after his consultation with the chief of 
orthopedics at the VA medical facility, the preponderance of 
the evidence is against the veteran's claim.


ORDER

An increased rating for residuals of pilonidal cystectomy is 
denied.

Service connection for back disability is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



